          Case 5:20-cv-03314-SAC Document 5 Filed 06/11/21 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

RICHARD D. MILTON,

                      Petitioner,

              v.                                                  CASE NO. 20-3314-SAC

SHANNON MEYER,

                      Respondent.

                              MEMORANDUM AND ORDER

      This matter is a pro se petition for writ of habeas corpus filed under 28 U.S.C. § 2254. On

December 30, 2020, the Court directed Petitioner to show cause why his petition should not be

dismissed due to his failure to commence this action within the one-year limitation period.

(Doc. 3.) Petitioner filed his response on January 22, 2021. (Doc. 4.) Having reviewed the

response and the attached documents, the Court finds that Petitioner has not shown good cause

why his petition should not be dismissed as untimely.

Background

       In May 2007, a jury convicted Petitioner of four counts of rape, two counts of aggravated

sodomy, and two counts of aggravated indecent liberties with a child. See Milton v. State, 2015

WL 6630375, at *2 (Kan. Ct. App. 2015). The trial court sentenced him to 429 months’

imprisonment. Id. Petitioner appealed and the Kansas Court of Appeals (KCOA) affirmed the

convictions and sentences on December 10, 2010. State v. Milton, 2010 WL 5139871, at *1, 7

(Kan. Ct. App. 2010), rev. denied Feb. 15, 2011. The Kansas Supreme Court (KSC) denied the

petition for review on February 15, 2011.

       On November 21, 2013, Petitioner filed a motion for writ of habeas corpus under K.S.A.

60-1507, which the district court dismissed as time-barred. Milton v. State, 2015 WL 6630375, at


                                               1
            Case 5:20-cv-03314-SAC Document 5 Filed 06/11/21 Page 2 of 5




*2. The KCOA affirmed the dismissal and the district court’s holding that Petitioner had failed to

establish manifest injustice that would warrant extension of the deadline to file a 60-1507 motion.

Id. at 6-7. The KSC denied review on December 15, 2016.

         Petitioner filed a second 60-1507 motion on May 10, 2017, which the district court

summarily denied as untimely. The KCOA affirmed the dismissal on June 21, 2019. See Milton v.

State, 2019 WL 2553529 (Kan. Ct. App. 2019), rev. denied Dec. 31, 2019. The KSC denied the

petition for review on December 31, 2019. Petitioner filed the present § 2254 petition in this Court

on December 23, 2020. (Doc. 1.)

Analysis

         This action is subject to the one-year limitation period established by the Antiterrorism and

Effective Death Penalty Act of 1996 (“AEDPA”) in 28 U.S.C. § 2244(d). As relevant here, the

limitation period begins to run on “the date on which the judgment became final by the conclusion

of direct review or the expiration of the time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A).

As explained in the Court’s show-cause order, Petitioner’s limitation period began to run on

approximately May 17, 2011. (Doc. 3, p. 4-5.) Yet Petitioner did not file the instant petition until

December 23, 2020.

         In his response to the Court’s show-cause order, Petitioner does not dispute that he filed

the instant petition after the limitation period had expired. Nor does Petitioner assert that he is

entitled to statutory tolling of the limitation period. See 28 U.S.C. § 2244(d)(2). Rather, he asserts

that he is entitled to equitable tolling because he diligently pursued his claims and his failure to

timely file the petition was caused by extraordinary circumstances that were beyond his control.1


1
  In addition, Petitioner challenges one of his victim’s statements to police and testimony and asserts that he has not
been appointed an attorney to help pursue a motion to correct illegal sentence. (Doc. 4, p. 2.) Because those
arguments are not germane to the question of the timeliness of the current § 2254 petition, the Court will not address
them further.

                                                          2
          Case 5:20-cv-03314-SAC Document 5 Filed 06/11/21 Page 3 of 5




(Doc. 4, p. 1.) He asserts that the 414 pages of “correspondence” attached to his response show

that the delay in filing was caused by the actions of legal organizations and attorneys from whom

he sought help pursuing his 60-1507 motion. Id.

       The one-year limitation period is subject to equitable tolling “in rare and exceptional

circumstances.” Gibson v. Klinger, 232 F.3d 799, 808 (2000) (citation omitted). Equitable tolling

is available only “when an inmate diligently pursues his claims and demonstrates that the failure

to timely file was caused by extraordinary circumstances beyond his control.” Marsh v. Soares,

223 F.3d 1217, 1220 (10th Cir. 2000). Such circumstances include “when a prisoner is actually

innocent, when an adversary’s conduct—or other uncontrollable circumstances—prevents a

prisoner from timely filing, or when a prisoner actively pursues judicial remedies but files a

deficient pleading during the statutory period.” Gibson, 232 F.3d at 808 (internal citations

omitted). An attorney’s misconduct or “egregious behavior” also may warrant equitable tolling,

see Holland v. Florida, 560 U.S. 631, 651 (2010), but “[s]imple excusable neglect is not

sufficient,” see Gibson, 232 F.3d at 808 (citation omitted).

       The Court has reviewed the documents attached to Petitioner’s response and finds that they

do not establish that that Petitioner’s failure to timely file a § 2254 petition was caused by

extraordinary circumstances beyond his control. Most of the documents Petitioner submitted

memorialize events that occurred outside the time in which Petitioner could have filed a timely §

2254 petition. Other documents appear wholly unrelated to Petitioner’s failure to file the instant §

2254 petition within the limitation period. The attached documents include, for example, a letter

to Petitioner’s wife, an excerpt from a 2007 hearing, a KCOA opinion, letters between Petitioner

and his counsel related to matters other than pursuing a § 2254 petition, and correspondence

between Petitioner and employees of the Kansas Department of Corrections about Petitioner’s



                                                 3
          Case 5:20-cv-03314-SAC Document 5 Filed 06/11/21 Page 4 of 5




desire to obtain records.

       Petitioner specifically alleges that “KU law school [held] on to [his] case for almost a year”

and “legal aid for prisoners refus[ed] to help [him] file [his] 60-1507.” (Doc. 4, p. 1.) But the

submitted documents do not establish that the organizations’ actions prevented Petitioner from

filing a timely § 2254 petition in this Court. To the contrary, at least one of the organizations

informed Petitioner of the time limitations for filing a § 2254 petition. (Doc. 4-1, p. 265.)

       Similarly, Petitioner summarily asserts that had his attorneys “raise[d] the issues in [his]

60-1507, [he] would be free and [his] claim of innocence would [have] been proven.” (Doc. 4, p.

1.) To obtain equitable tolling on the ground of actual innocence, Petitioner “must establish that,

in light of new evidence, ‘it is more likely than not that no reasonable juror would have found

petitioner guilty beyond a reasonable doubt.’” See House v. Bell, 547 U.S. 518, 536-37 (2006)

(quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)). Petitioner must come forward with “new

reliable evidence—whether it be exculpatory scientific evidence, trustworthy eyewitness accounts,

or critical physical evidence—that was not presented at trial.” Schlup, 513 U.S. at 324. The

response and attached documents Petitioner submitted to the Court do not include such evidence.

       Petitioner’s conviction became final in 2011, but he did not file the present § 2254 petition

until 2020, well outside the one-year limitation period. He has failed to show the type of rare and

exceptional circumstances that warrant equitable tolling. Nor has he come forward with new and

reliable evidence that was not presented at trial but that shows his actual innocence.

       Rule 11 of the Rules Governing Section 2254 Cases requires a district court to issue or

deny a certificate of appealability (“COA”) upon entering a final adverse order. A COA may

issue only if the petitioner made a substantial showing of the denial of a constitutional right. 28

U.S.C. § 2253(c)(2). “When the district court denies a habeas petition on procedural grounds



                                                  4
          Case 5:20-cv-03314-SAC Document 5 Filed 06/11/21 Page 5 of 5




without reaching the prisoner’s underlying constitutional claim, a COA should issue when the

prisoner shows, at least, that jurists of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473,

484 (2000). The failure to satisfy either prong requires the denial of a COA. Id. at 485. The

Court finds nothing in the present record that suggests its ruling is debatable or an incorrect

application of the law and therefore declines to issue a certificate of appealability.

       IT IS THEREFORE ORDERED that the Petition is dismissed for failure to commence

this action within the one-year limitation period.

       IT IS FURTHER ORDERED that no Certificate of Appealability will issue.

       IT IS SO ORDERED.

       Dated June 11, 2021, in Topeka, Kansas.

                                               s/ Sam A. Crow
                                               Sam A. Crow
                                               U.S. Senior District Judge




                                                  5
